Exhibit 99.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made and effective as of the 21st day of July, 2015, by and between Diodes Incorporated, a Delaware corporation (the "Company"), and Dr. Keh-Shew Lu (the "Employee"), with respect to the following facts: The Company desires to be assured of the continued association and services of the Employee in order to take advantage of his experience, knowledge and abilities in the Company's business, and is willing to employ the Employee, and the Employee desires to be so employed, on the terms and conditions set forth in this Agreement.
